GWIN, District Judge,
dissenting.
GWIN, Judge.
Disagreeing with the majority’s disposition of this case, I dissent. Because I conclude that we do not have jurisdiction over the interlocutory appeal brought by these private party state actors. I would DISMISS the appeal. Alternatively, if these private party actors were found eligible to raise the qualified immunity defense, I would AFFIRM the district court’s denial of summary judgment on qualified immunity grounds.
I. JURISDICTION OVER APPEAL
Doctors Sheesley, Johnson, and Purchase bring this interlocutory appeal based on the district court’s order denying them summary judgment on qualified immunity grounds. Before entertaining this appeal, we must preliminarily decide if these private party actors have the right to assert a qualified immunity defense. If they are not eligible to assert the defense, we lack jurisdiction over their interlocutory appeal and must dismiss it.
Differing from the majority. I find that the record before us is sufficient to make this determination and therefore would not remand for further development of the record. Further, despite the fact that this issue was not raised in the district court, I believe that we may, in fact must, address this issue since it concerns our jurisdiction over this appeal.1
In Richardson v. McKnight, 521 U.S. 399, 117 S.Ct. 2100, 138 L.Ed.2d 540 (1997), the Supreme Court examined the history and purposes of qualified immunity and determined that private prison guards had no right to assert the defense. In reaching this conclusion, the Supreme Court considered whether there existed a “firmly rooted” tradition of immunity for privately employed prison guards and whether the purposes of qualified immunity justified its extension to such private actors. Id. at 404-06,117 S.Ct. 2100.
Since Richardson, a number of circuits and district courts have directly addressed the right of private medical providers working as independent contractors for government entities to assert the qualified immunity defense. In situations similar to that sub judice, courts have consistently held that private medical providers may not assert the qualified immunity defense. See Jensen v. Lane County, 222 F.3d 570, 578 (9th Cir.2000) (finding no qualified immunity defense available for private physicians providing services to county relating to civil commitments); Hinson v. Edmond, 192 F.3d 1342, 1345 (11th Cir.1999), amended on other grounds, 205 F.3d 1264 (2000) (finding private physicians providing medical services to prison inmates had no right to assert qualified immunity defense); Halvorsen v. Baird, 146 F.3d 680, 685-86 (9th Cir.1998) (determining private *939employees providing city with involuntary commitment services for inebriates had no right to assert qualified immunity defense); McDuffie v. Hopper, 982 F.Supp. 817, 825 (M.D.Ala.1997) (finding private physicians providing medical services to inmates had no right to qualified immunity defense): Nelson v. Prison Health Services, 991 F.Supp. 1452, 1461-62 QVLD.Fla. 1997) (deciding that private nurses providing medical services to prisoners were not entitled to raise qualified immunity defense).
Of these post-Richardson cases, the Eleventh Circuit case of Hinson v. Edmond is especially relevant. In Hinson, the Eleventh Circuit held that “[f]or the same reasons that the Richardson Court declined to extend the doctrine of qualified immunity to privately employed prison guards, we decline to extend qualified immunity to this privately employed prison physician.” 192 F.3d at 1345. The Hin-son court explained, no “firmly rooted” tradition of immunity existed at common law for prison physicians working as independent contractors. 192 F.3d at 1345-46.2 Moreover, the Hinson court found compelling the fact that the medical services agency providing doctors to the prison had sole responsibility for matters relating to medical judgment at the prison. Id. at 1346.
Similar reasons support a conclusion that the doctors in this case cannot assert a qualified immunity defense. The contract between Oakland County and Pontiac Osteopathic Hospital provides that the private physicians from the Hospital working in the Jail were not employees of the County but independent contractors. J.A. 66. As in Richardson, the Hospital performed its task of providing inmate medical services for profit. The Hospital, not the County, was responsible for recruiting, hiring, and supervising the physicians that provided medical services for inmates. In fact, the County provided no significant oversight on the care provided by the Doctors beyond quarterly meetings between the Hospital staff and County staff. J.A. 65.
Courts must narrowly interpret the right to an interlocutory appeal based on a denial of qualified immunity recognized in Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). As an aberration from the final judgment rule, interlocutory appeals from denial of immunity defenses have the potential both of burdening appellate courts and disrupting proceedings in district courts. Moreover, such appeals may have the effect of delaying justice. See Mitchell, 472 U.S. at 556, 105 S.Ct. 2806 (Brennan.J., dissenting).
Keeping in mind that these interlocutory appeals diverge from the final judgment rule. I do not believe that they are generally justifiable for private party defendants. In allowing an interlocutory appeal in Mitchell, the Supreme Court focused on concerns relating to interference with official governmental functions. In dealing with a suit against the Attorney General, the Court emphasized the importance of not subjecting government officials either *940to the costs of an unnecessary trial or to the burdens of broad-reaching, unwarranted discovery. Id. at 526, 105 S.Ct. 2806 (citing Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). The Supreme Court further emphasized that allowing interlocutory appeals for those performing government functions served societal purposes. The Court reasoned that without interlocutory appeals, the public would bear the financial cost for unnecessary trials, suffer the distraction of officials from pressing public concerns, and experience the deterrence of able citizens from accepting public office. Id.
These concerns are not present in this case involving private party defendants. See, e.g., Lovell v. One Bancorp, 878 F.2d 10, 13 (1st Cir.1989) (concluding that a private party defendant did not have the right to an interlocutory appeal from a denial of qualified immunity); Chicago v. N. Transp. Co. v. Uley, 787 F.2d 1239, 140-41 (8th Cir.1986) (same). Allowing the appeal provides no savings to the public since the Doctors are not public employees involved in pressing public concerns. Instead they are private employees of a for-profit entity.
Because I conclude that the Doctors, due to their status as privately employed prison physicians, are ineligible to advance the defense of qualified immunity and because I conclude that these privately employed defendants do not have a right to an interlocutory appeal under Forsythe. I would dismiss the appeal.
II. REVIEW OF DENIAL OF QUALIFIED IMMUNITY
Alternatively, if it were determined that the Doctors have the right to assert a qualified immunity defense and bring an interlocutory appeal, I would affirm the district court.3 Although sympathetic to the majority’s frustration with the district court’s failure to provide analysis and reasoning for its denial, I find no reason and certainly no requirement that we remand.4 In reviewing a denial of qualified immunity, appellate courts conduct de novo review. Comstock, 273 F.3d at 701. Therefore, we accord no deference to the legal analysis the district court used in reaching its decision to deny the Doctors qualified immunity. Additionally, to bring the interlocutory appeal, the Doctors have had to concede all facts in the Derfiny’s favor. Thus, it is irrelevant what facts the district court relied on. Further, case law makes clear that an appellate court can consider the denial of the defense of qualified immunity, to the extent the defense turns on an issue of law, regardless of whether or not the district court fully analyzed, or even explicitly considered, the defense. See, e.g., Ford v. Moore, 237 F.3d 156, 161— 62 (2d Cir.2001) (adjudicating merits of qualified immunity claim, even though district court did not explicitly address the *941defense so as to prevent further delay for action filed more than four years earlier); In re Montgomery County, 215 F.3d 367, 373 (3d Cir.2000) (same). Derfiny filed his complaint in 1999, more than four years ago. I find no reason to subject the parties to further delay where the resolution of the qualified immunity defense can be decided as a matter of law based on the conceded facts.
Considering the merits of the Doctors’ qualified immunity defense, I find that the record clearly supports the district court’s denial of summary judgment based on qualified immunity. Taking the facts in the light most favorable to Derfiny. I conclude that Derfiny has set forth facts from which a reasonable jury could conclude that the Doctors were deliberately indifferent by disregarding their knowledge of Derfiny’s high blood glucose levels.
During Derfiny’s intake interview at the Oakland Jail, he advised that as a brittle diabetic, he required insulin and daily blood sugar level checks to appropriately adjust his intake level. J.A. 366-67. Der-finy further explained upon intake that he managed his insulin on a sliding scale, based upon his daily blood level checks. Since the Jail confiscated Derfiny’s personal blood testing machine, he was dependent upon the Jail to check his blood levels.
Normal blood glucose levels run between 70-110. On May 7, 1997, Derfiny’s blood glucose was checked and recorded as being elevated at 285. J.A. 133. On May 8, 1997, his blood glucose remained significantly elevated at 261. J.A. 134. After this check on May 8, Derfiny’s blood glucose level was not checked until six months later in November 1997. Blood testing done at that time indicated that Derfiny’s blood sugar for the prior three months had averaged 331.
With diabetes, patients need to adjust insulin administration to keep blood glucose levels near normal. The insulin needed to achieve this differs for each patient, and for each patient differs at over the course of the day. Derfiny did receive insulin shots twice daily during this six-month period. Throughout this six-month period, Doctors Johnson and Purchase signed off on the quantity of insulin given though they knew that the quantity had been grossly insufficient during testing on May 7, 1997, and May 8, 1997. Despite knowledge that the quantity of insulin given was insufficient, the physician defendants appear to have done nothing to adjust the dosage. And they gave Derfiny no blood glucose level checks. Yet by signing Derfiny’s chart, Defendants Johnson and Purchase had access to Derfiny’s medical history and knew that he was a brittle diabetic requiring regular blood glucose checks and accompanying adjustments to his insulin dosage.
Expert deposition testimony showed that recommended treatment for Derfiny’s diabetes includes frequent monitoring for blood glucose levels throughout the day and the adjustment of insulin according. J.A. 396. As trained medical professionals, Doctors Johnson and Purchase were aware of the standard treatment for diabetes and the effects of both low and high blood sugars. J.A. 391, 405-06. Such risks included the very injury Plaintiff eventually suffered, diabetic retinopathy. Moreover, Derfiny had alerted the Jail to the instability of his blood sugar levels and the need for monitoring of such levels throughout the day.
Just as disturbing, if not more so, is the fact that Defendant Doctor Sheesley was aware that Derfiny had elevated blood levels on both May 7 and May 8 but did nothing to adjust his insulin to remedy this problem. Doctor Sheesley’s signature on *942Derfíny’s charts on both dates shows that he knew Derfíny’s blood glucose level was elevated. Yet, Doctor Sheesley made no changes to the insulin dose. Rather, jail staff continued to give Derfíny the dose he had been taking upon admission to the jail. Expert testimony showed that recommended treatment required adjustment of the insulin for Derfíny, a known brittle diabetic. In fact, such testimony indicated that Derfiny’s blood sugar level should be between 80 and 120. Doctor Sheesley’s decision not to make any change in the insulin dose following two days of extremely high levels suggests deliberate indifference to Derfiny’s potential for harm.
The doctors contend that they could not have been deliberately indifferent since Derfíny never complained of eye problems or any other symptoms. However, high blood sugar levels do not cause immediate symptoms but problems over time. Through their medical education, the doctors had knowledge of this fact. In sum, Derfiny’s evidence establishes facts from which it could be concluded that Plaintiff, as a brittle diabetic, was at substantial risk of harm from the doctors’ failure to monitor his blood glucose level. Moreover, when viewed in the light most favorable to Derfíny, the aforementioned facts would allow a conclusion that the doctors knew that Derfíny faced a substantial risk of harm from their failure to monitor his blood sugar levels. See Rouse v. Plantier, 182 F.3d 192, 198-99 (3d Cir.1999) (recognizing that for some insulin-dependent diabetics the persistent failure to monitor blood sugar levels might be deliberate indifference).
Concluding that Derfíny has alleged facts which, if true, would show the violation of a constitutional right as to each of the individual doctors, I would also find that the right was clearly established at the time of the events such that a reasonable official would have understood his conduct violated the right. Comstock, 273 F.3d at 711.
The doctors come close to arguing that unless they had failed to give Derfíny his insulin, they could not be found to have violated a clearly established right. I disagree. The law at the time of Derfiny’s incarceration at the Oakland Jail clearly established Derfiny’s right to medical treatment for his diabetes. See e.g., Hunt, 199 F.3d 1220; Egebergh, 272 F.3d 925. Moreover, if a doctor knows that not testing a person’s blood glucose could place him at risk of serious symptoms, but does not order the testing of the blood glucose, the doctor has treated the patient with deliberate indifference. LeMarbe v. Wisneski 266 F.3d 429, 440 (6th Cir.2001). Based on this case law, I would conclude that the Jail’s doctors would have understood that they had a duty to provide medical treatment for a diabetic inmate, including for some diabetic inmates the need for routine blood level checks.5 Therefore, I would affirm the district court’s denial of summary judgment with respect to the Doctors Sheesley, Johnson, and Purchase.
IV. CONCLUSION
For the forgoing reasons, I respectfully dissent. I would DISMISS the Doctors’ appeal. Alternatively, I would AFFIRM *943the district court’s denial of qualified immunity for the above-mentioned reasons.

. The majority opinion contends that we should not review this issue since it was raised for the first time in a reply brief. See, e.g., Overstreet v. Lexington-Fayette Urban Co. Gov’t, 305 F.3d 566, 578 (6th Cir.2002). However, this is a matter that could have been raised sua sponte by the Court since it concerns our jurisdiction. Additionally, since the joint appendix contains a copy of the contract between Oakland County and the Pontiac Osteopathic Hospital, I believe that we have all the information necessary to make a determination on this issue. See Hin-son v. Edmond, 192 F.3d 1342, 1344 n2 (11th Cir.1999) (concluding that the appellate court had sufficient record before it to make determination based on fact that parties supplemented the record with copy of contract and supplemental briefs).


.
And although the Supreme Court, in passing, mentioned that 'apparently, [in England], the law did provide a kind of immunity for certain private defendants, such as doctors or lawyers who performed services at the behest of the sovereign,’ the circumstances here do not seem to be the kind of situation encompassed by that statement. The sources cited by the Court suggest that, under certain circumstances, English doctors and lawyers were immune from liability for acts amounting to negligence. For acts amounting to recklessness or intentional wrongdoing, as are alleged here, immunity did not exist, however.
Hinson, 192 F.3d at 1345-46 (internal citations omitted).


. Additionally, I would dismiss the Doctors' appeal regarding the proximate cause of Der-finy’s injury. Although Doctors state they are willing to concede any disputed facts for the purpose of appeal, they fail to do so in their proximate cause argument. Thus, we lack jurisdiction over this part of the appeal. See Johnson v. Jones, 515 U.S. 304, 319-20, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995).


. In any case, I am puzzled by the majority's disposition to remand the case. In its introductory paragraph, the majority states that it is remanding because it does not believe the case is properly before it. Such a conclusion suggests that the majority should dismiss the appeal. That this is the proper resolution of the case is further supported by language on page 9 of the opinion where the majority suggests that material issues of fact exist. This language suggests that the proper disposition of the case should be dismissal for lack of jurisdiction, not remand. See Johnson, 515 U.S. at 319-20, 115 S.Ct. 2151.


. The Doctors argue that an unpublished Sixth Circuit case, Hall v. Beeler, No. 96-6182, 1997 WL 539691 (6th Cir.1997), suggests that the right was not clearly established. However, I find Hall inapposite. In Hall, the inmate did not allege that he was a brittle diabetic who took insulin on a sliding scale and required daily blood level checks. In fact, the court did not even mention whether or not the inmate received blood level checks during his incarceration.